IN THE SUPREME COURT OF IOWA

                                        No. 17–0431

                              Scott County No. PCCE126221

                                           ORDER

TROY A. WILLIAMS,
    Petitioner-Appellant,

vs.

STATE OF IOWA,
    Respondent-Appellee.



       The court, McDonald, J., taking no part, being evenly divided, declares this case

affirmed by operation of law. See Iowa Code § 602.4107 (2019).

       Waterman, Mansfield, and Christensen, JJ., would affirm the judgment of the

district court; Cady, C.J., and Wiggins and Appel, JJ., would reverse the judgment of the

district court. See State v. Effler, 769 N.W.2d 880, 884 (Iowa 2009) (“[W]hen the

supreme court is equally divided on an issue upon which the district court and court of

appeals differ, the decision of the district court is affirmed by operation of law.”).

Copies to:

Eric David Tindal
Keegan and Farnsworth, PC
103 East College Street, Suite 312
Iowa City, IA 52240
Kevin Cmelik
Tyler Buller
Assistant Attorneys General
Criminal Appeals Division
Hoover State Office Building, 2nd Floor
Des Moines, IA 50319–0106